Case: 15-14251   Date Filed: 02/15/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14251
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cv-03214-JSM-TGW


MARY MELLS,

                                                     Plaintiff-Appellant,


                                  versus

SECRETARY, DEPARTMENT OF VETERANS AFFAIRS,

                                                     Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 15, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 15-14251    Date Filed: 02/15/2017   Page: 2 of 3


         Mary Mells appeals the district court’s grant of summary judgment in favor

of the Department of Veterans Affairs in her Title VII employment discrimination

suit. The district court concluded Ms. Mells failed to create a jury question on

whether racial bias was the reason for her failure to receive a promotion. We

agree.

         We review the district court’s grant of summary judgment de novo, viewing

all evidence and drawing all reasonable inferences in favor of the non-moving

party. See Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005).

Title VII prohibits employers, including the federal government, from

discriminating against employees on the basis of race. See Ramirez v. Sec’y, U.S.

Dep’t of Transp., 686 F.3d 1239, 1243 (11th Cir. 2012) (citation omitted). To

survive a motion for summary judgment plaintiff must offer sufficient evidence for

a jury to find that the defendant discriminated against her. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986).

         Cutting to the core of the discrimination claim, Ms. Mells, “in her heart,”

believes “there was a possibility that [the interview] panel members were swayed”

by Kristine Brown, the associate director of her office. Mells Deposition, D.E. 17–

1, at 210:17–23. Although Ms. Mells may be inclined to follow her heart, we, like

the district court, are required to follow the evidence. See, e.g., Brooks v. Cnty.




                                          2
                Case: 15-14251       Date Filed: 02/15/2017       Page: 3 of 3


Comm’n of Jefferson Cnty., 446 F.3d 1160, 1163–64 (11th Cir. 2006) (noting we

are not concerned with an appellant’s “belie[f] that she was more qualified”).

       Our review of that evidence shows that summary judgment was appropriate,

and we adopt the district court’s thorough order. There is no evidence that the

four-person panel was motivated by racial animus when it chose two other finalists

to be considered for the promotion. In fact, the undisputed record shows that the

candidates who advanced past Ms. Mells scored higher during the interview

process, and that Ms. Mells interviewed poorly. Ms. Mells concedes these points,

but argues that Ms. Brown (who selected the four-member interview panel) was

motivated by racial animus and injected herself into the interview process to

prevent Ms. Mells from advancing to the final round. But the argument enjoys no

support from the record. See Appellant’s Br. at 9–12; Appellant’s Reply Br. at 13.1

       Accordingly, the record establishes Ms. Mells was interviewed by an

unbiased panel who decided to promote who they thought to be more qualified

applicants. Under those circumstances, we can glean no basis for Ms. Mells’

employment discrimination claim.

       AFFIRMED.


1
 For instance, Ms. Mells argues that after Ms. Brown injected herself into the interview process,
by telling Debi “Bailey what she was looking for,” Ms. Mells’ ranking among the candidates fell.
Appellant’s Br. at 11. The cited conversation between Ms. Brown and Ms. Bailey, however,
occurred prior to the interview and scoring process and therefore temporally forecloses Ms.
Mells’ argument.
                                               3